Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 1 of 30 Page ID #:927




    1 MARY C. WICKHAM, County Counsel
      (SBN 145664)
    2 RODRIGO A. CASTRO-SILVA, Senior Assistant
      County Counsel (SBN 185251)
    3 THOMAS J. FAUGHNAN, Senior Assistant
      County Counsel (SBN 155238)
    4 LAUREN M. BLACK, Principal Deputy
      County Counsel (SBN 192302)
    5 500 West Temple Street, Suite 468
      Los Angeles, California 90012
    6 Telephone: (213) 974-1830
      Facsimile: (213)626-7446
    7 Email: lblack@counsel.lacounty.gov
    8 BRANDON D. YOUNG (SBN 304342)
      MANATT, PHELPS & PHILLIPS, LLP
    9 2049 Century Park East, Suite 1700
      Los Angeles, California 90067
   10 Telephone: (310) 312-4000
      Facsimile: (310) 312-4224
   11 Email: bdyoung@manatt.com
   12 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   13
      [Additional counsel listed on next page.]
   14
   15
                                 UNITED STATES DISTRICT COURT
   16
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   17
   18
      LA ALLIANCE FOR HUMAN                            CASE NO. 2:20-cv-02291 DOC-KES
   19 RIGHTS, et al.,
                                                       COUNTY OF LOS ANGELES’
   20                   Plaintiffs,                    STATUS CONFERENCE
                                                       STATEMENT
   21              v.
                                                       Date: April 23, 2020
   22 CITY OF LOS ANGELES, et al.,                     Time: 10:00 a.m.
                                                       Crtrm.: 501 S. Spring St,
   23                   Defendants.                            Los Angeles, CA 90013
   24                                                  Assigned to the Hon. David O. Carter
                                                       and Magistrate Judge Karen E. Scott
   25
   26
   27
   28
        458846.1                                                     Case No. 2:20-cv-02291 DOC-KES
                           COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 2 of 30 Page ID #:928




    1              [Continued from previous page]
    2 BYRON J. MCLAIN (SBN 257191)
      FOLEY & LARDNER, LLP
    3 555 South Flower Street, Suite 3300
      Los Angeles, California 90071
    4 Telephone: (310) 972-4500
      Facsimile: (213)486-0065
    5 Email: bmclain@foley.com
    6 LOUIS R. MILLER (SBN 54141)
      MIRA HASHMALL (SBN 216842)
    7 MILLER BARONDESS, LLP
      1999 Avenue of the Stars, Suite 1000
    8 Los Angeles, California 90067
      Telephone: (310) 552-4400
    9 Facsimile: (310) 552-8400
      Email.: mhashmall@millerbarondess.com
   10
      Attorneys for Defendant
   11 COUNTY OF LOS ANGELES
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        458846.1
                                                    2                Case No. 2:20-cv-02291 DOC-KES
                           COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 3 of 30 Page ID #:929




    1 I.           INTRODUCTION
    2              The County of Los Angeles (“County”) is facing an unprecedented public health
    3 crisis. There are now over 13,000 known cases of COVID-19, and over 600 deaths, in
    4 the County. Public health experts project that immediate safety measures will be
    5 critical to curbing the spread of COVID-19.
    6              The County faces a particularly daunting challenge during this pandemic:
    7 housing the significant number of County residents who are experiencing
    8 homelessness. Individuals experiencing homelessness are at particular risk of being
    9 exposed to, and contracting, COVID-19. They are also less likely to have access to the
   10 basic hygiene facilities, healthcare services, and medical resources that could save their
   11 lives.
   12              Governor Gavin Newsom recognized the need to find a way to protect the tens of
   13 thousands of people experiencing homelessness in California, and created a novel
   14 initiative called “Project Roomkey.” Project Roomkey, the first program of its kind in
   15 the nation, marshals support from the hard-hit hospitality sector by identifying hotel
   16 and motel rooms that can be used as temporary housing for individuals experiencing
   17 homelessness most susceptible to the risk of contracting and spreading COVID-19.
   18 Project Roomkey has been praised by the National Alliance to End Homelessness. The
   19 Federal Emergency Management Agency (“FEMA”) also signed on, agreeing to fund a
   20 75 percent cost-share reimbursement for state and local governments.
   21              In partnerships with the State, the City of Los Angeles (“City”) and the Los
   22 Angeles Homeless Services Authority (“LAHSA”), the County has been at the
   23 forefront of Project Roomkey, as well as efforts to establish isolation and quarantine
   24 facilities, procuring and securing more than 2,500 hotel and motel rooms at over 250
   25 hotels across the region.
   26              Meanwhile, the County has also been working to establish hotel and motel
   27 facilities for the purposes of isolating and quarantining persons with, or exhibiting
   28 symptoms of, COVID-19. While these facilities are available to any persons in need of
        458846.1
                                                     3                Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 4 of 30 Page ID #:930




    1 isolation or quarantine, they have been predominately used by, and made available to,
    2 persons experiencing homelessness, providing an additional housing option and
    3 alternative to hospitalization or Project Roomkey. The State and FEMA have also
    4 authorized these efforts in response to the declared emergency.
    5              Between these two programs, the County is working to provide safe isolation and
    6 quarantine capacity, as well as prevent the spread of COVID-19 and flatten the curve
    7 by protecting our most vulnerable citizens.
    8              Many cities have embraced Project Roomkey and the establishment of isolation
    9 and quarantine facilities. The County’s efforts have met resistance from several cities,
   10 however, necessitating this status conference. While cities are questioning this critical
   11 public health initiative by relying on zoning laws, use permits, and contractual
   12 provisions, they ignore the fact that both of these programs are temporary, emergency
   13 initiatives that are critical to protecting the health of the greater community. These
   14 cities also ignore that the County-administered programs are expressly permitted under
   15 the California Emergency Services Act and Governor Gavin Newsom’s Executive
   16 Orders. This is a matter of statewide concern that the cities cannot override, whether by
   17 way of letter, ordinance, or lawsuit.
   18 I.           THE COUNTY'S EMERGENCY HOUSING PROGRAMS
   19              On March 4, 2020, the Governor of the State of California proclaimed a State of
   20 Emergency to exist in California as a result of COVID-19. That same day, the Los
   21 Angeles County Board of Supervisors proclaimed a local emergency, and the Los
   22 Angeles County Health Officer declared a local health emergency.
   23              On March 12, 2020, the Governor issued an Executive Order (N-25-20) that,
   24 among other things, included the following directive:
   25              The California Health and Human Services Agency and the Office of
                   Emergency Services shall identify, and shall otherwise be prepared to
   26
                   make available—including through the execution of any necessary
   27              contracts or other agreements and, if necessary, through the exercise of the
                   State’s power to commandeer property—hotels and other places of
   28
        458846.1
                                                     4                Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 5 of 30 Page ID #:931




    1              temporary residence[.]
    2              On March 13, 2020, the President of the United States issued a nationwide
    3 Emergency Declaration.
    4              On March 18, 2020, the Governor announced $150 million in emergency funding
    5 to find a way to move individuals experiencing homelessness indoors. Of the $150
    6 million, $50 million was to be used for buying travel trailers and leasing hotels, motels,
    7 and other temporary housing facilities. The County immediately began negotiating
    8 with hotel and motel owners to provide beds for persons diagnosed or exhibiting
    9 symptoms of COVID-19, as well as persons experiencing homelessness most at risk of
   10 contracting COVID-19. The County entered into its first contract for an isolation and
   11 quarantine facility in mid-March 2020, followed by its first contracts for hotel and
   12 motel beds for persons at risk for COVID-19 on March 31, 2020.
   13              On April 3, 2020, the Governor announced Project Roomkey. Project Roomkey
   14 is intended to protect “high risk” individuals, which FEMA defines as persons
   15 experiencing homelessness over 65 years of age or who have certain underlying health
   16 conditions (respiratory, compromised immunities, chronic disease), and who require
   17 emergency non-congregate shelter as a social distancing measure. According to the
   18 Governor, the goal of Project Roomkey was to secure “thousands of isolation rooms in
   19 hotels and motels for extremely vulnerable individuals experiencing homelessness to
   20 help flatten the curve and preserve hospital capacity.” The Governor received approval
   21 for a 75 percent cost-share reimbursement from FEMA, making California the first
   22 state to receive FEMA’s approval for this type of project. The State identified more
   23 than 950 potential lodging facilities for these individuals. The Governor then directed
   24 counties to implement the program.
   25              Through the isolation and quarantine and Project Roomkey programs, the County
   26 endeavors to provide temporary housing, with specific emphasis on persons
   27 experiencing homelessness, by providing shelter and necessary support to those
   28 individuals who have no alternative isolation or quarantine housing option. These sites
        458846.1
                                                     5                Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 6 of 30 Page ID #:932




    1 are essential to ensuring that those who are impacted by COVID-19, but do not require
    2 hospitalization, can be cared for in a way that protects the community and does not
    3 overburden the County healthcare system.
    4 II.          OBJECTIONS TO PROJECT ROOMKEY
    5              While the County is grateful for everything many city officials and private hotel
    6 owners have done to support Project Roomkey, both the County and hotels
    7 participating in the program have met some resistance. As relevant to the cities who
    8 have been asked to attend the April 23, 2020 status conference:
    9                 • On April 14, 2020, the City of Lawndale wrote to the Best Western Plus
   10                    South Bay Hotel in Lawndale and expressed its belief that “irreparable
   11                    harm to the Lawndale Community” would occur if the hotel moved
   12                    forward with its Project Roomkey contract. The letter invoked land use
   13                    approvals, zoning regulations, the California Environmental Quality Act
   14                    (“CEQA”), and the hotel’s business license.
   15                 • On April 15, 2020, the City of Bell Gardens demanded that Bell Gardens
   16                    Hospitality, LLC cease “intake and acceptance of new patients
   17                    immediately” and arrange “to transfer existing patients to other available
   18                    facilities as soon as possible.” Bell Gardens threatened that it had
   19                    prepared a declaratory relief action and would be submitting an
   20                    emergency ex parte application for a temporary restraining order and
   21                    preliminary injunctive relief directing the hotel to cease accepting new
   22                    patients.
   23              There are other cities that have expressed resistance to Project Roomkey.
   24 III.         CITY OF LAGUNA HILLS V. ELITE HOSPITALITY, LLC
   25              The County is not alone in experiencing opposition to Project Roomkey and its
   26 efforts to implement life-saving measures by providing temporary shelter and
   27 quarantining and treating high-risk individuals experiencing homelessness.
   28
        458846.1
                                                     6                Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 7 of 30 Page ID #:933




    1              On April 14, 2020, the City of Laguna Hills and four property owners sued the
    2 Board of Supervisors of Orange County to stop the County from taking possession of
    3 the Laguna Hills Inn for use in Project Roomkey (City of Laguna Hills v. Elite
    4 Hospitality, Inc., Case No. 30-2020-01139345-CU-MC-CJC (County of Orange)). The
    5 hotel’s owner and a nonprofit specializing in homeless outreach were also named. The
    6 plaintiffs brought claims for abatement of public nuisance, breach of the Declaration of
    7 Covenants, Conditions, Restrictions and Reservation of Easements (“CC&Rs”) for
    8 properties within Plaza Pointe, and declaratory relief.
    9              On April 16, 2020, the court denied the plaintiffs’ request for a temporary
   10 restraining order with respect to two causes of action, i.e., abatement of public nuisance
   11 and abatement of nuisance. The court then ordered the parties to provide supplemental
   12 briefing on the question of whether the CC&Rs barred Orange County from using the
   13 Laguna Hills Inn as a Project Roomkey site.
   14              On April 20, 2020, the court (Honorable Thomas A. Delaney) issued an order
   15 denying plaintiffs’ request for a temporary restraining order as it related to the claim for
   16 breach of the CC&Rs. The court rejected plaintiffs’ argument that the contract between
   17 defendant Elite Hospitality and the County to use the Laguna Hills Inn to shelter
   18 homeless individuals was a change in the use of the hotel. The court held that Orange
   19 County was “acting consistent with the Governor’s orders in the context of this state of
   20 emergency. The CC&Rs must temporarily yield to the government’s limited use of its
   21 police powers during this state of emergency.” The court’s April 20, 2020 ruling is
   22 attached as Exhibit A.
   23              Governor Gavin Newsom filed a brief describing the critical mission of
   24 Project Roomkey and explaining that local resistance threatens to undermine the
   25 State’s ability to respond to this unprecedented public health emergency. The
   26 Governor’s brief is attached as Exhibit B.
   27
   28
        458846.1
                                                     7                Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 8 of 30 Page ID #:934




    1 IV.          THE GOVERNOR’S EMERGENCY AUTHORITY
    2              A.    The California Emergency Services Act
    3              The California Emergency Services Act empowers state and local governments
    4 to declare emergencies and coordinate efforts to provide services. Cal. Gov’t Code
    5 § 8550 et seq. Once an emergency is declared, state and local governments have broad
    6 authority to protect citizens and property. See Jacobson v. Massachusetts, 197 U.S. 11,
    7 27 (1905); Compagnie Francaise de Navigation a Vapeur v. Bd. of Health of State of
    8 La., 186 U.S. 380 (1902); Rasmussen v. Idaho, 181 U.S. 198 (1901). As set forth
    9 above, federal, state, and local emergencies have already been declared.
   10              Several provisions of the California Emergency Services Act apply to the
   11 Governor’s authority to order, and the County’s’ authority to implement, Project
   12 Roomkey:
   13       • The Governor has “all police power vested in the state.” Cal. Gov’t Code
              § 8627. This includes authority to “make, amend, and rescind orders and
   14
              regulations necessary” to respond to the emergency (id., § 8567), as well as to
   15         “suspend any statute prescribing the procedure for conduct of state business, or
              the orders, rules, or regulations of any state agency . . . where the Governor
   16
              determines and declares that strict compliance with any statute, order, rule, or
   17         regulation would in any way prevent, hinder, or delay the mitigation of the
   18         effects of the emergency.” (Id. § 8571.)

   19       • The Governor has authority to “[u]se and employ any of the property, services,
   20         and resources of the state as necessary to carry out the purposes of this chapter.”
              Cal. Gov’t Code § 8570. He can also “[p]lan for the use of any private facilities,
   21         services, and property[.]” Id.
   22
            • The Governor can commandeer or utilize any private property or personnel
   23         deemed necessary in carrying out his responsibilities as Chief Executive of the
   24         state. Id. § 8572.
   25       • Under a Governor-declared state of emergency, a political subdivision, which
   26         includes counties, “shall take such action as may be necessary to carry out the
              provisions thereof.” Cal. Gov’t Code § 8568; see also Cal. Gov’t Code § 8557
   27         (b) (defining “political subdivision” to include any county).
   28
        458846.1
                                                    8                Case No. 2:20-cv-02291 DOC-KES
                           COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 9 of 30 Page ID #:935




    1       • Local governing bodies can promulgate orders and regulations necessary for the
              protection of life and property. Cal. Gov’t Code § 8634.
    2
    3       • Every political subdivision is obligated to take all actions necessary to carry out
    4         a statewide emergency plan. Cal. Gov’t Code § 8568.

    5       • The California Emergency Services Act designates the counties as operational
    6         areas. Cal. Gov’t Code § 8605. The County has the ultimate power to govern
              the disaster area, which includes the cities. 62 Ops. Cal. Atty. Gen. 701 (1979)
    7         (“Cities within a county are bound by county rules and regulations adopted by
    8         the county pursuant to section 8634 of the Government Code during a county
              proclaimed local emergency when the local emergency includes both
    9         incorporated and unincorporated territory of the county.”).
   10
            • If there are conflicts between county and city emergency ordinances/orders, the
   11         county’s emergency ordinances/orders control. Id. (stating “insofar as measures
   12         taken by different levels of government with respect to the same emergency
              conflict, the measures taken by the agency with the more inclusive territorial
   13         jurisdiction (e.g., county versus a city) must govern”).
   14
   15              Given this broad authority, the State and the County have the authority, and the
   16 public safety obligation, to implement Project Roomkey.
   17              B.    Project Roomkey Is A Matter Of Statewide Concern
   18              Under Article 11, section 7 of the California Constitution, cities can only regulate
   19 their local affairs to the extent there is no conflict with state or federal law. Local
   20 legislation in conflict with general law is void. California Fed. Savings & Loan Ass’n.
   21 v. City of Los Angeles, 54 Cal. 3d 1, 17 (1991); Anderson v. City of San Jose, 42 Cal.
   22 App. 5th 683, 693 (2019). In Anderson, the Court of Appeal held that the City of San
   23 Jose’s policy for the sale of surplus city-owned land was preempted by the State’s
   24 affordable housing act. Anderson, 42 Cal. App. 5th at 693.
   25              Here, the County’s emergency use of hotels/motels under Project Roomkey and
   26 for the purposes of isolation and quarantine, as authorized by the California Emergency
   27 Services Act and the Governor’s Executive Order, is a matter of statewide concern.
   28 Housing individuals experiencing homelessness is necessary to protect public health
        458846.1
                                                     9                Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 10 of 30 Page ID #:936




    1 and save lives. Individuals experiencing homelessness, particularly the elderly and the
    2 medically compromised, are particularly vulnerable to COVID-19, whether they are on
    3 the streets or in crowded shelters where isolating is not feasible.               Individuals
    4 experiencing homelessness are also more likely to use hospital emergency rooms when
    5 ill. Providing them with temporary housing will relieve the pressure on the already-
    6 strained hospital system.
    7              The law is clear that cities cannot interfere with Project Roomkey or efforts to
    8 procure and operate rooms for the purpose of isolation and quarantine, whether by way
    9 of order, rule, regulation, or contract.
   10 V.           CONCLUSION
   11              Project Roomkey and County efforts to procure and operate rooms for the
   12 purpose of isolation and quarantine are authorized by the California Emergency
   13 Services Act and Executive Order N-25-20. It is part of the County’s ongoing
   14 efforts to meet the needs of its most vulnerable residents.
   15
   16 DATED: April 21, 2020                      MILLER BARONDESS, LLP
   17
   18
                                                 By:       /s/ Louis R. Miller
   19
                                                       LOUIS R. MILLER
   20                                                  Attorneys for Defendant
   21                                                  COUNTY OF LOS ANGELES

   22
   23
   24
   25
   26
   27
   28
        458846.1
                                                     10               Case No. 2:20-cv-02291 DOC-KES
                            COUNTY OF LOS ANGELES' STATUS CONFERENCE STATEMENT
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 11 of 30 Page ID #:937




                    EXHIBIT A
        Case 2:20-cv-02291-DOC-KES  Document
                              SUPERIOR  COURT75OF
                                                Filed 04/21/20 Page 12 of 30 Page ID #:938
                                                  CALIFORNIA,
                                   COUNTY OF ORANGE
                                CENTRAL JUSTICE CENTER
                                            MINUTE ORDER
DATE: 04/20/2020                     TIME: 10:00:00 AM                DEPT: C25
JUDICIAL OFFICER PRESIDING: Thomas A. Delaney
CLERK: Alma Bovard
REPORTER/ERM: (ACRPT) Cheri Violette CSR# 3584
BAILIFF/COURT ATTENDANT: None

CASE NO: 30-2020-01139345-CU-MC-CJC CASE INIT.DATE: 04/14/2020
CASE TITLE: City of Laguna Hills vs. Elite Hospitality, Inc.
CASE CATEGORY: Civil - Unlimited      CASE TYPE: Misc Complaints - Other

EVENT ID/DOCUMENT ID: 73261226
EVENT TYPE: Ex Parte
MOVING PARTY: Sukin & Rosenfeld LLC, City of Laguna Hills, GJC Properties 8 LP, Erik M. Block,
BFE Asset Partners, LLC
CAUSAL DOCUMENT/DATE FILED: Complaint, 04/14/2020

APPEARANCES
Daniel Heaton, Kelly Richardson, Daniel Nordberg, from Richardson Ober DeNichilo, present for
Plaintiff(s) telephonically.
Donald Dunn, Laura Knapp, from County Counsel, present for Defendant(s) telephonically.
Interested Party: Jonathan Eisenberg appearing by CourtCall for Governor Gavin Newson
Interested Party: Brooke Weitzman appearing by Courtcall for Orange County Catholic Work
Cheri Violette appeared telephonically.
The Court allows the following news media to appear telephonically for listening purposes only:

Corbin Carson, Reporter from KFI AM 640
Carla Hall, Editorial Writer from LA Times
Hannah Fry, Reporter from LA Times
Martin Macias, Reporter from Courthouse News
Jeong Park, Reporter from OC Register
Margaret Carrero from KNX News
Paul Anderson from City News Service

The Court's tentative ruling is provided to all Counsel and news media via e-mail.

Plaintiff made oral objections to Counsel Eisenberg and Brooke Weitzman speaking at this hearing. The
Court overrules the objections as to appearing at the hearing and tables the issue of speaking.

The Court hears oral arguments.

The Court confirms the tentative ruling as follows:

On Thursday, April 16, 2020, the Court denied Plaintiffs’ request for a temporary restraining order sought
on the basis of first and fourth causes of action for abatement of public nuisance and abatement of
nuisance, and ordered supplemental briefing from the parties on the issues related to the third cause of
action for breach of CCRs. Specifically, the Court ordered the parties to brief whether Defendant County




DATE: 04/20/2020                                 MINUTE ORDER                                   Page 1
DEPT: C25                                                                                   Calendar No.
      Case 2:20-cv-02291-DOC-KES
CASE TITLE:                              Document
            City of Laguna Hills vs. Elite          75 Filed
                                           Hospitality,      04/21/20 Page 13 of 30 Page ID #:939
                                                          CASE                                NO:
Inc.                                                      30-2020-01139345-CU-MC-CJC
has the authority, pursuant to Government Code section 8572 (or any other legal authorities), to utilize
the Laguna Hills Inn ("LHI" or "the hotel") for the planned purpose in light of the existing Conditions,
Covenants, Restrictions and Reservation of Easements on the property.

Having read and considered the supplemental briefing of Plaintiffs and Defendant County, the Court now
rules that Plaintiffs’ request for a temporary restraining order sought on the basis of the breach of CC&Rs
is denied. The objections submitted by Plaintiffs to the supplemental declarations of Frank Kim and Kevin
Akash are sustained. The remainder of Plaintiffs’ objections are overruled.

Plaintiffs have the burden to show all elements necessary to support issuance of a temporary restraining
order. (O'Connell v. Superior Court (2006) 141 Cal.App.4th 1452, 1481). In ruling on an application for a
TRO, the Court must weigh the likelihood that Plaintiffs will ultimately prevail on the merits and the
relative interim harm to the parties from issuance or nonissuance of the injunction. ( Id. at 1463.)

The third cause of action for Breach of CC&Rs alleges that LHI is located within a commercial interest
development known as Plaza Point, which is subject to certain CC&Rs. Plaintiffs argue that the contract
between Defendant Elite Hospitality and the County to use LHI temporarily to shelter homeless
individuals who are Covid-19 positive or symptomatic is a change in use of the hotel and, therefore, a
breach of the CC&Rs.

Defendant County does not dispute that the CC&Rs apply to LHI. Instead, the County argues that the
planned use of the hotel in this instance is not a change in use of the hotel, but even if it is, the County
has the authority, as agent of the State under the Governor’s declaration of emergency, to utilize the
hotel in this manner to address this public health crisis.

While the Court remains unpersuaded by the County’s argument that this is not a change in use of LHI,
the Court finds that the County has the authority to enter into this contract with Defendant Elite Hospitality
to utilize the hotel under these limited circumstances in the manner it has proposed, regardless of the
CC&Rs.

Plaintiffs do not dispute that, when a state of emergency is declared, the Governor can commandeer or
utilize any private property deemed necessary in carrying out his responsibilities. (Gov. Code § 8572.)
Under a state of emergency, a political subdivision, which includes counties, "shall take such action as
may be necessary to carry out the provisions thereof." (Gov. Code, § 8568; see also Gov. Code § 8557
(b) (defining "political subdivision" to include any county).)

Defendant County has produced sufficient evidence that it is acting as an agent for the State in
contracting with Defendant Elite Hospitality to shelter homeless individuals who are Covid-19 positive or
symptomatic. Pursuant to Resolution No. 2020-11, the County Board of Supervisors directed all County
departments and agents to take "those actions, measures and steps deemed necessary to assure the
health, safety and welfare of Orange County citizens and property, including requesting mutual aid to the
extent such aid is necessary." (Simmering Dec., Exhibit 4.) The Governor then issued a series of
Executive Orders ordering state agencies to identify and make available, including through
commandeering property, hotels and other places of temporary residence, in part to provide shelter for
homeless Californians and to remove restrictions on a local jurisdiction from spending funds to address
the impacts of the Covid-19 pandemic on homeless individuals for their own sake, as well as for the
purpose of protecting public health in general by flattening the curve and slowing the spread of
COVID-19 in local communities and throughout the State. (Simmering Dec., ¶¶ 13-16, Exhibits 6, 7, 8,
and 9.) Finally, the lease between the County and LHI provides that the Agreement is directly related to
the Covid-19 emergency and that the County "enters into this Occupancy as the agent of the State of
California." (Simmering Dec., Exhibit 14.)

The County is acting consistent with the Governor’s orders in the context of this state of emergency. The




DATE: 04/20/2020                                  MINUTE ORDER                                      Page 2
DEPT: C25                                                                                       Calendar No.
      Case 2:20-cv-02291-DOC-KES
CASE TITLE:                              Document
            City of Laguna Hills vs. Elite          75 Filed
                                           Hospitality,      04/21/20 Page 14 of 30 Page ID #:940
                                                          CASE                                NO:
Inc.                                                      30-2020-01139345-CU-MC-CJC
CC&Rs must temporarily yield to the government’s limited use of its police powers during this state of
emergency.

Accordingly, the request for a temporary restraining order on the claim for breach of CC&Rs is denied.
Insofar as the second cause of action for declaratory relief is based on the same theory as the claim for
breach of CC&Rs, the request for a temporary restraining order is denied for the same reasons.

The Court notes that, this morning, it received a brief from the Governor of California Gavin Newsom,
which apparently was sent by electronic mail to the Court and counsel for the parties yesterday, Sunday,
April 19, 2020 at approximately 9:24 p.m. The Court has not read or considered the Governor’s brief
given the time it was received because the Court sees no need for further briefing at this time. Also,
allowing for further briefing from the Governor or any other interested party would necessitate allowing
Plaintiffs the opportunity to respond to the further briefing, thereby requiring the Court to delay its ruling.

Plaintiffs are ordered to give notice.

The Order to Show Cause re: Preliminary Injunction is scheduled for hearing on 04/30/2020 at
10:00 AM in Department C25. All parties shall appear by telephone.

Pursuant to Mr. Richardson's request, the Ex Parte documents are deemed the moving papers.
Defendants' response must be served by e-mail (CivilUrgent@occourts.org) by 5:00 pm on April 23,
2020 and e-filed on the same day. Plaintiff's reply must be served by e-mail (CivilUrgent@occourts.org)
by April 27, 2020, 5:00 pm and e-filed on the same day.

Plaintiffs are ordered to give notice.




DATE: 04/20/2020                                  MINUTE ORDER                                      Page 3
DEPT: C25                                                                                       Calendar No.
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 15 of 30 Page ID #:941




                    EXHIBITB
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 16 of 30 Page ID #:942



    1   XAVIER BECERRA
        Attorney General of California
    2   THOMAS S. PATTERSON                                                         ELECTRONICALLY FILED
        Senior Assistant Attorney General                                            Superior Court of California,
    3   JONATHAN M. EISENBERG                                                            County of Orange
        Deputy Attorney General                                                              04/20/2020
    4   LARA HADDAD                                                                  Clerk of the Superior Court
        Deputy Attorney General                                                      By Imelda Yu, Deputy Clerk
    5   State Bar No. 319630
         300 South Spring Street, Suite 1702
    6    Los Angeles, CA 90013
         Telephone: (213) 269-6250
    7    Fax: (916) 731-2124
         E-mail: Lara.Haddad@doj.ca.gov
    8   Attorneys for Governor of California Gavin Newsom

    9                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

   10                        COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

   11

   12

   13
        CITY OF LAGUNA HILLS, ET AL.,                            Case No. 30-2020-01139345-CU-MC-CJC
   14
                                     Plaintiffs, BRIEF OF GOVERNOR GAVIN
   15                                            NEWSOM, BY SPECIAL APPEARANCE,
                  v.                             IN SUPPORT OF ORANGE COUNTY’S
   16                                            OPPOSITION TO PLAINTIFFS’ EX
                                                 PARTE APPLICATION FOR ORDER TO
   17   ELITE HOSPITALITY, INC., ET AL.,         SHOW CAUSE AND TEMPORARY
                                                 RESTRAINING ORDER
   18                              Defendants.
                                                 Date:        April 20, 2020
   19                                            Time:        10:00 a.m.
                                                 Dept:        C-25
   20                                            Judge:       Thomas A. Delaney
                                                 Trial Date: None Set
   21                                            Action Filed: April 14, 2020

   22

   23

   24

   25

   26

   27

   28

             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 17 of 30 Page ID #:943



    1                                                      TABLE OF CONTENTS

    2                                                                                                                                       Page
    3   INTRODUCTION .......................................................................................................................... 1
        BACKGROUND: EXECUTIVE ORDERS AND PROJECT ROOMKEY .................................. 2
    4
        ARGUMENT .................................................................................................................................. 4
    5        I.   The Governor Has Broad Authority to Issue Executive Orders During a
                  State of Emergency, and the County May Implement Those Orders During
    6             An Emergency......................................................................................................... 4
    7        II.  The State and the Public Will Be Harmed if Injunctive Relief is Granted ............. 8
                  A.          Plaintiffs Have Failed to Assert Harms that Outweigh Using the
    8                         Laguna Hills Hotel for Project Roomkey.................................................... 8
    9             B.          Issuance of a TRO Would Immediately and Irreparably Harm the
                              Public Interest.............................................................................................. 9
   10   CONCLUSION ............................................................................................................................. 10
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                                                         i
                Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 18 of 30 Page ID #:944



    1                                                    TABLE OF AUTHORITIES

    2
        CASES
    3
        Barrett v. Dawson
    4
           (1998) 61 Cal.App.4th 1048 .......................................................................................................8
    5
        Benson v. Walker
    6      (4th Cir. 1921) 274 F. 622...........................................................................................................5

    7   Compagnie Francaise de Navigation a Vapeur v. Bd. of Health of State of La.
          (1902) 186 U.S. 380 ....................................................................................................................4
    8
        Hall v. Butte Home Health, Inc.
    9
           (1997) 60 Cal.App.4th 308 .........................................................................................................8
   10
        Hickox v. Christie
   11      (D.N.J. 2016) 205 F. Supp. 3d 579 .............................................................................................5

   12   Interstate Marina Development Co. v. County of Los Angeles
            (1984) 155 Cal.App.3d 435.........................................................................................................6
   13
        Jacobson v. Massachusetts
   14      (1905) 197 U.S. 11 ..................................................................................................................4, 5
   15
        People ex rel. Gallo v. Acuna
   16      (1997) 14 Cal.4th 1090 ...............................................................................................................8

   17   Rasmussen v. Idaho
           (1901) 181 U.S. 198 ....................................................................................................................5
   18
        United States v. Chalk
   19      (4th Cir. 1971) 441 F.2d 1277.....................................................................................................5
   20   STATUTES
   21
        Gov. Code, § 8568 ............................................................................................................................6
   22
        Gov. Code, § 8570, subd. (d) ............................................................................................................6
   23
        Gov. Code, § 8572 ........................................................................................................................6, 7
   24
        Gov. Code, § 8627 ............................................................................................................................5
   25
        Gov. Code, § 8634 ............................................................................................................................6
   26
        OTHER AUTHORITIES
   27

   28   62 Ops.Cal.Atty.Gen. 701 (1979) .....................................................................................................6
                                                                              ii
                Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 19 of 30 Page ID #:945



    1   County of Orange, Proclamation of a Local Emergency ..................................................................6
    2   Governor Newsom, Executive Order N-25-20 .............................................................................3, 7
    3   Governor Newsom, Executive Order N-32-20 .................................................................................4
    4
        Governor Newson, Executive Order N-33-20 ..................................................................................4
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                    iii
               Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 20 of 30 Page ID #:946



    1         Governor Gavin Newsom files this brief in support of Orange County’s opposition to

    2   Plaintiffs’ ex parte application for an order to show cause and temporary restraining order, and

    3   requests to specially appear at the hearing scheduled for April 20, 2020. Due to the urgency and

    4   importance of public health measures implemented during the coronavirus emergency, the

    5   Governor respectfully requests that the Court accept and consider this brief and allow attorneys

    6   for the Governor to appear at the hearing on this matter. As discussed below, consistent with the

    7   broad emergency authority granted to the Governor and the County, the Court should deny

    8   Plaintiffs’ application and permit County officials to implement vital public safety measures, such

    9   as Project Roomkey, that are designed to curb the spread of the deadly COVID-19 virus.

   10                                               INTRODUCTION
   11         The State of California, like the rest of the world, is combatting a public health emergency

   12   of a magnitude unseen for at least a century. COVID-19 is an infectious and frequently deadly

   13   disease that already has killed over 39,000 Americans. This extraordinary pandemic calls for

   14   swift and decisive action using the limited tools available to curb the disease’s spread. In

   15   particular, the pandemic will be halted only if transmission is curbed, and if individuals who have

   16   been diagnosed with or exposed to the disease are isolated from others (and given proper medical

   17   treatment).

   18         California faces a particularly difficult challenge in fighting the pandemic, because of the

   19   State’s large homeless population, present in every one of the State’s 58 counties. For various

   20   reasons, homeless individuals often have particularly great risk of being exposed to and

   21   contracting COVID-19, yet they do not have homes in which to self-isolate, increasing the risk of

   22   the disease spreading. That is why addressing the homelessness crisis is a critical element of

   23   California’s strategy to stop the spread of COVID-19.

   24         In response to the COVID-19 pandemic, the Governor has proclaimed a state of emergency

   25   and initiated Project Roomkey. Project Roomkey’s purpose is to utilize, throughout the State,

   26   hotel and motel rooms that are currently sitting empty, to temporarily house, isolate, and treat

   27   homeless individuals who have been diagnosed with or are at high risk of contracting COVID-19.

   28   Local authorities are authorized to coordinate with the State to identify and convert appropriate
                                                               1
             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 21 of 30 Page ID #:947



    1   facilities and enter into contracts with owners for these purposes, in accordance with a strict set of

    2   guidelines.

    3         As part of Project Roomkey, the County, in coordination with the State, contracted with

    4   Co-Defendant Elite Hospitality, Inc., to use its hotel, the Laguna Hills Inn, to isolate and, where

    5   necessary, to provide appropriate treatment for homeless individuals in Orange County.

    6   However, Plaintiffs are trying to block this crucial emergency public-health initiative, on the

    7   meritless claim that the Covenants, Conditions, Restrictions, and Reservations of Easements

    8   (CCR&Rs) that apply to Laguna Hills Inn prevent it from being used as temporary housing for

    9   sick or vulnerable people, in the midst of a harrowing pandemic. But the steps that the Governor

   10   and the County have taken fall squarely within the emergency authority of the Governor and

   11   County to take decisive action to address the crisis. This authority encompasses the ability to

   12   temporarily suspend localized, non-emergency, contractual CCR&Rs. A patchwork of localized

   13   and private contracts, which were entered into during ordinary circumstances, do not supersede

   14   emergency powers exercised by the Governor in cooperation with the counties to address the

   15   unprecedented pandemic at hand.

   16         In seeking emergency equitable relief to obstruct state and local emergency actions to

   17   respond to a public health emergency, plaintiffs bear a particularly heavy burden. But rather than

   18   begin to satisfy this burden Plaintiffs all but ignore the extraordinary state of emergency, as well

   19   as the imminent threat that the COVID-19 pandemic poses to the health and safety of all

   20   Californians absent measures like those provided for in Project Roomkey. Nor have Plaintiffs

   21   shown that they will suffer more harm in the absence of injunctive relief than the general public

   22   will suffer if a temporary restraining order is granted. The harms Plaintiffs point to are

   23   speculative and ignore the reality on the ground. Without Project Roomkey, state and local

   24   officials will lose an important tool to combat the virus, and more Californians will suffer and die.

   25             BACKGROUND: EXECUTIVE ORDERS AND PROJECT ROOMKEY
   26         To prepare for and respond to suspected or confirmed cases of COVID-19 in California and

   27   to implement measures to mitigate the spread of COVID-19, the Governor proclaimed a State of

   28   Emergency in California on March 4, 2020. (Defs.’ Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO
                                                               2
             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 22 of 30 Page ID #:948



    1   (“Def. TRO Opp.”), Ex. 5 [State of California Proclamation of State of Emergency by Governor

    2   Gavin Newsom].)

    3         COVID-19 presents a particular threat to the state’s homeless population. Recognizing this

    4   risk, the State acted quickly to address the particular risks of transmission to the homeless

    5   population, implementing a series of measures that together are called Project Roomkey. On

    6   March 10, 2020, noting the increased risks of COVID-19 infection of the homeless population

    7   and, therefore, the greater potential of that population to transmit the virus, the California

    8   Business, Consumer Services and Housing Agency directed homeless assistance providers

    9   throughout California to identify spaces that can be used to accommodate sick and vulnerable

   10   homeless individuals who have no option to self-quarantine outdoors. (Def. TRO Opp., Ex. 10

   11   [Guidance for Homeless Assistance Providers on Novel Coronavirus (COVID-19)], pp. 1, 3.)

   12         On March 12, 2020, Governor Newsom signed Executive Order N-25-20, which cited to

   13   the immediate need to secure numerous facilities in order to isolate and treat individuals exposed

   14   to COVID-19, and which also cited to the increased demands and strain on existing homeless

   15   shelters and resources. (Def. TRO Opp., Ex. 6 [Executive Order N-25-20], p. 1.) Accordingly,

   16   the Governor ordered the California Health and Human Services Agency and Office of

   17   Emergency Services to identify and make available hotels and other similar facilities to be used as

   18   temporary residences for quarantining and treating individuals who have tested positive for or

   19   have a high-risk exposure to COVID-19. (Id., p. 3, ¶ 8.) Executive Order N-25-20 specifically

   20   provides that such property be made available “through the use of any contracts or other

   21   necessary agreements, and, if necessary, through the State’s power to commandeer property.”

   22   (Id., italics added.)

   23         On March 18, 2020, the State issued additional guidance to homeless assistance providers

   24   statewide, updating them on the State’s efforts to secure hotel/motel rooms to temporarily house

   25   homeless individuals that are diagnosed or exposed to COVID-19. (Def. TRO Opp., Ex. 11

   26   [Interim Guidance for Homeless Assistance Providers on Novel Coronavirus (COVID-19)], p. 3.)

   27   Homeless assistance providers were directed to coordinate with their local County Office of

   28   Emergency Management to determine the need for such spaces and to also coordinate with the
                                                                3
              Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 23 of 30 Page ID #:949



    1   State. (Id., p. 4.) The next day, March 19, 2020, the Governor signed Executive Order N-33-20,

    2   well-known as the stay-at-home order. (Def. TRO Opp., Exh. 9 [Executive Order N-33-20].)

    3         On March 27, 2020, following the State’s pledge of funds in furtherance of Project

    4   Roomkey, the State secured federal funds from the Federal Emergency Management Agency

    5   (FEMA). (Def. TRO Opp., Exh. 12 [Letter, FEMA to OES].)

    6         Project Roomkey is a program of statewide importance, as explained in the detailed

    7   guidelines issued as part of the program’s implementation. (See Def. TRO Opp., Ex. 2 [Project

    8   Roomkey: Emergency Housing for Immediate Protection Factsheet].) It necessarily requires the

    9   suspension of certain restrictions on the use of funds and property. (See, e.g., Def. TRO Opp.,

   10   Ex. 8 [Executive Order N-32-20], pp.1-2 [suspending portions of Health and Safety Code].)

   11   Hotel rooms that would ordinarily not be eligible for certain funds to be converted to isolation

   12   shelters are no longer restricted, and certain regulations governing those funds are suspended, on

   13   a temporary basis, under Project Roomkey. (Id., ¶¶ 1-3.) Given the unique circumstances that

   14   each county faces regarding homelessness and Project Roomkey’s stringent requirements, the

   15   State works with local authorities as well as private entities to identify appropriate hotel/motel

   16   rooms, which allows each county “to focus its resources on the provision of site supervision,

   17   security, laundry, sanitation, and other services.” (Project Roomkey: Emergency Housing for

   18   Immediate Protection Fact Sheet, available at https://www.cdss.ca.gov/Portals/9/FEMA/Project-

   19   Roomkey-Fact-Sheet.pdf (last accessed April 19, 2020.)

   20                                                  ARGUMENT
   21   I.    THE GOVERNOR HAS BROAD AUTHORITY TO ISSUE EXECUTIVE ORDERS DURING A
              STATE OF EMERGENCY, AND THE COUNTY MAY IMPLEMENT THOSE ORDERS
   22         DURING AN EMERGENCY
   23         The U.S. Supreme Court has long recognized that “a community has the right to protect

   24   itself against an epidemic of disease which threatens the safety of its members.” (Jacobson v.

   25   Massachusetts (1905) 197 U.S. 11, 27, internal quotation marks omitted.) In that regard, the

   26   Supreme Court has permitted states to enact “quarantine laws and health laws of every

   27   description.” (Id. at p. 25). Courts have universally upheld actions similar to the Executive

   28   Order’s measures to combat the COVID-19 pandemic. (See, e.g., Compagnie Francaise de
                                                               4
             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 24 of 30 Page ID #:950



    1   Navigation a Vapeur v. Bd. of Health of State of La. (1902) 186 U.S. 380 [upholding quarantine

    2   law against constitutional challenges]; Rasmussen v. Idaho (1901) 181 U.S. 198 [permitting a ban

    3   on certain animal imports if evidence of disease was found]; see also Benson v. Walker (4th Cir.

    4   1921) 274 F. 622 [board of health resolution preventing circuses from entering a county because

    5   of 1918-1919 influenza epidemic found lawful]; Hickox v. Christie (D.N.J. 2016) 205 F. Supp.

    6   3d 579 [quarantine of nurse who had treated Ebola patients in Sierra Leone found lawful].)

    7         Through the California Emergency Services Act, the Legislature has centralized authority

    8   to respond to state emergencies within the Governor. In emergencies like the present one, the

    9   Governor has “all police power vested in the state.” (Gov. Code, § 8627.) This includes

   10   authority to “make, amend, and rescind orders and regulations necessary” to respond to the

   11   emergency (id., § 8567), as well as to “suspend any statute prescribing the procedure for conduct

   12   of state business, or the orders, rules, or regulations of any state agency . . . where the Governor

   13   determines and declares that strict compliance with any statute, order, rule, or regulation would in

   14   any way prevent, hinder, or delay the mitigation of the effects of the emergency.” (Id., § 8571).

   15         The State’s proclamation of a state of emergency and invocation of emergency powers

   16   “necessarily restrict[] activities that would normally be constitutionally protected,” and “[a]ctions

   17   which citizens are normally free to engage in [have] become subject to criminal penalty.”

   18   (United States v. Chalk (4th Cir. 1971) 441 F.2d 1277, 1281.)1 Given this broad authority, the

   19   Governor has the authority to implement Project Roomkey, and to authorize local authorities to

   20   carry out its provisions, even if doing so temporarily overrides contracts or agreements currently

   21   in place.2 Indeed:

   22         [i]n the exercise of the emergency powers . . . vested in him during a state of war
              emergency or state of emergency, the Governor is authorized to commandeer or
   23         utilize any private property or personnel deemed by him necessary in carrying out the
              responsibilities hereby vested in him as Chief Executive of the states and the state
   24         shall pay the reasonable value thereof.
   25
               1
                  Indeed, states are permitted to curtail constitutional rights during an emergency. (See,
   26   e.g., Jacobson v. Massachusetts, supra, 197 U.S. at p. 29 [recognizing that “under the pressure of
        great dangers,” constitutional rights may be reasonably restricted “as the safety of the general
   27   public may demand”].)
                2
                  County Defendants address this issue at length in their briefing to the court. (Def. Supp.
   28   Opp. at pp. 2-8.)
                                                               5
             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 25 of 30 Page ID #:951



    1   (Gov. Code, § 8572.) Plaintiffs’ request here threatens to undermine the unique design of

    2   California’s system of government in responding to public health emergencies at a moment of

    3   extreme peril. Under the Emergency Services Act, the Governor has the power to approve a local

    4   emergency response plan. (Gov. Code, § 8570, subd. (d).) The Governor has exercised that

    5   power in the above-noted Executive Orders, and specifically approves the County’s execution of

    6   contracts to procure privately-owned quarantine and isolation spaces for temporary use during

    7   this moment of crisis. Also under the Emergency Services Act, each political subdivision,

    8   including Orange County and the City of Laguna Hills, is obligated to take all actions necessary

    9   to carry out a statewide emergency plan. (Gov. Code, § 8568.) The County is taking appropriate

   10   actions to implement Project Roomkey, and the City of Laguna Hills does not have authority to

   11   attempt to curb those actions. (Cf. Interstate Marina Development Co. v. County of Los Angeles

   12   (1984) 155 Cal.App.3d 435 (holding that county rent-control ordinance did not unconstitutionally

   13   impair pre-existing real-estate development contracts); Jared Igerman, California Counties:

   14   Second-Rate Localities or Ready-Made Regional Governments?, 26 Hastings Const. L.Q. 621,

   15   670 (Spring 1999) (“In principle, there is nothing to prevent the State from delegating to the

   16   counties any or all of its land use regulation powers that preempt conflicting municipal laws”).)

   17         In addition, the County itself has the authority to temporarily override the CCR&Rs as

   18   needed to combat an emergency health crisis.3 The Emergency Services Act expressly provides

   19   that counties may take actions precisely like the ones at issue here. (Gov. Code § 8634 [cities and

   20   counties “may promulgate orders and regulations necessary to provide for the protection of life

   21   and property”].) Cities, including Laguna Hills, must abide by county emergency rules and

   22   regulations. (See 62 Ops.Cal.Atty.Gen. 701 (1979) [“Cities within a county are bound by county

   23   rules and regulations adopted by the county pursuant to section 8634 of the Government Code

   24   during a county proclaimed local emergency when the local emergency includes both

   25   incorporated and unincorporated territory of the county”].) On February 26, 2020, the County

   26   declared a local emergency and local health emergency in response to COVID-19. (See County

   27          3
                This is the case even assuming the CC&Rs would actually apply to the contract between
        the County and the hotel owner. As the County has forcefully argued, there is serious doubt that
   28   the CC&Rs are in any way violated by the agreement to address an immediate health crisis.
                                                               6
             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 26 of 30 Page ID #:952



    1   of Orange, Proclamation of a Local Emergency, available at

    2   https://www.ocgov.com/civicax/inc/blobfetch.aspx?BlobID=112436, pp. 4-6 (last accessed April

    3   19, 2020).) In that proclamation, the County explicitly ordered that “all County departments and

    4   agencies take those actions, measures and steps deemed necessary to assure the safety and welfare

    5   of Orange County residents and property.” (County of Orange, Proclamation of a Local

    6   Emergency, p. 5.) Neither the city nor private parties have authority to interfere with these life-

    7   saving measures.

    8         Finally, contrary to Plaintiffs’ argument (Plaintiffs’ Supp. TRO, at pp. 2-4.), nothing

    9   requires the Governor to fully “commandeer” private property in all circumstances. The flexible

   10   authority granted to the Governor allows him to “utilize” property, including through contracts

   11   and voluntarily arrangements, as Executive Order N-25-20 specifically provides for. (Gov. Code,

   12   § 8572; Def. TRO Opp., Ex. 6, ¶ 8.) The use of one option versus another would not make any

   13   difference to the rights of third parties or the general public.

   14         There is no merit to Plaintiffs’ assertion that what the Governor may do through

   15   commandeering property he may not do through much less drastic measures: the voluntary

   16   cooperation of the County and private property owners in accordance with existing executive

   17   orders and the County’s own emergency declaration.4 Project Roomkey provides for homeless

   18   housing, on a temporary basis, with the agreement and participation of counties and hotel/motel

   19   owners, in order to stop the spread of the virus. In an emergency, there is no prohibition on the

   20   Governor or local officials to take these steps and allow the State to arrange with counties and

   21   private parties, in a cooperative fashion, to temporarily utilize property to address a public

   22   emergency, as has been done here.5 The CCR&Rs—which are private, localized, non-

   23           4
                  Plaintiffs’ argument also undercuts their claim of irreparable harm absent an injunction,
        because, they tacitly admit, the Governor could lawfully commandeer the Laguna Hills Inn for
   24   Project Roomkey.
                5
                  Moreover, Plaintiffs appear to be using the CCR&Rs as a stand-in for their objections to
   25   Project Roomkey, for they contend that “no amount of security or other precautions can make
        [Laguna Hills Inn] safe.” (Plaintiffs’ TRO, at p. 7.) It is disingenuous to urge this Court, as
   26   Plaintiffs do, to require the County and the State to seek approval from the Development
        Committee, which would have denied approval as a foregone conclusion, even assuming that a
   27   functioning Development Committee exists, something that has been called into question. (See
        Akash Decl., § 14 [“In the 22 years that Elite has owned the LHI, I have never heard of a
   28
                                                                7
              Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 27 of 30 Page ID #:953



    1   emergency, contract-based regulations—must yield, for now, to the overarching emergency

    2   authorities of the Governor and the County when they are addressing an unprecedented global

    3   pandemic.6

    4         Moreover, as the County points out, CCR&Rs are generally void if contrary to public

    5   policy. (See, e.g., Hall v. Butte Home Health, Inc. (1997) 60 Cal.App.4th 308 [restrictive

    6   covenant preventing group home for the disabled violated state law prohibiting discrimination

    7   against the disabled]; Barrett v. Dawson (1998) 61 Cal.App.4th 1048 [upholding state law

    8   declaring restrictive covenants against day care homes in residential neighborhoods were void;

    9   recognizing significant and legitimate public purpose].) Here, the CCR&Rs are not generally

   10   void; however, during the pandemic and the ongoing state of emergency, there is a clear statutory

   11   power to override them temporarily to the extent that they conflict with the Governor’s and

   12   County’s orders.

   13   II.   THE STATE AND THE PUBLIC WILL BE HARMED IF INJUNCTIVE RELIEF IS GRANTED
   14         A.     Plaintiffs Have Failed to Assert Harms That Outweigh Using the Laguna
                     Hills Hotel for Project Roomkey
   15
              The issuance of an injunction here would lead to far greater harm to the Defendants—and
   16
        to the general public—as compared to the harm Plaintiffs would suffer if the injunction were
   17
        denied; therefore, Plaintiffs’ application for a TRO should be denied. (People ex rel. Gallo v.
   18
        Acuna (1997) 14 Cal.4th 1090, 1109.)
   19
              Plaintiffs contend that the individuals to be housed within the City pose a risk to Laguna
   20
        Hills residents because they may violate the requirements of the Stay-At-Home order, quarantine
   21
        orders, and the requirements of accommodation and treatment set forth by Project Roomkey, and
   22
        enter the community at large. (Plfs.’ TRO App. at pp. 4-5, 7, 15.) Other than speculation,
   23
        Plaintiffs have no basis to make such assertions. As County Defendants note, there is now a
   24
        fence entirely around the Laguna Hills Inn (Decl. of David H. Solo, ¶ 7 and Exh. A) and there
   25

   26   Development Committee for Plaza Pointe . . . nor have I received any communications from such a
        committee”].)
   27         6
                Moreover, many businesses in Plaza Pointe are now effectively prohibited from
        complying with CCR&Rs, because the State has ordered those businesses closed.
   28
                                                                8
              Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 28 of 30 Page ID #:954



    1   will be a full-time security detail at the site (Decl. of Ahmad Hamini, ¶ 3.) Further, Plaintiffs

    2   discount the minimal risk to permanent residents who are in compliance with the Stay-At-Home

    3   Order.7 Plaintiffs’ contention that the use of the Laguna Hills Inn for Project Roomkey would

    4   expose the City’s population to potentially infected healthcare workers and other staff is similarly

    5   based on pure speculation. (Plaintiffs’ TRO at p. 7, 15.) The risk is no greater than that posed by

    6   the healthcare workers who work in medical facilities within the City limits or who live within

    7   the City but commute to healthcare facilities outside the City, or by all other essential employees

    8   who commute to or from Laguna Hills. The harms to Plaintiffs stem from the ongoing crisis, not

    9   the efforts to prevent the spread of the disease.

   10         B.     Issuance of a TRO Would Immediately and Irreparably Harm the Public
                     Interest
   11
              On the other hand, an injunction would cause immediate harm to the general public. As
   12
        Plaintiffs correctly note, the most effective measures to stopping the spread of COVID-19 is to
   13
        remain “physically separated from known or potentially infected individuals.” (Plfs.’ TRO App.,
   14
        at p. 2.) To that end, the Governor has issued multiple orders and taken other actions. And
   15
        because of the significant threat to the homeless population posed by the virus, and the threat of
   16
        continued transmission by the homeless population, the State has launched Project Roomkey.
   17
        Counties are directed to implement Project Roomkey across the state in order for the program to
   18
        be effective, including making use of hotels and motels—wherever they may be—that are well-
   19
        suited to provide accommodations for the purposes of isolation and treatment.
   20
              Swift implementation of Project Roomkey is of vital statewide importance. If homeless
   21
        individuals who have been diagnosed with or are exhibiting signs of COVID-19 are left unhoused
   22
        and without treatment, the virus will continue to spread, and not just within the homeless
   23
        population, but to the wider population, in Laguna Hills and elsewhere.8
   24
                7
                  Plaintiffs assert that the Laguna Hills Inn is next to a “bustling” commercial area.
   25   (Plaintiffs’ TRO, at p. 3.) Although that may be the case for the period before and after the
        present emergency, Plaintiffs’ assertion ignores the fact that the Stay-At-Home Order allows only
   26   emergency services and essential businesses to operate.
                8
                  Plaintiffs point to the low numbers of confirmed Covid-19 cases in the City thus far.
   27   (Plaintiffs’ TRO at p. 3.) But these numbers are likely a mere fraction of the true rate of
        infections. (See Mason, Netburn, “Coronavirus Infections Could Be Much More Widespread
   28
                                                                9
              Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 29 of 30 Page ID #:955



    1         Granting a TRO here would significantly damage Project Roomkey’s success, at a crucial

    2   time where the Governor is urging cities to overcome their hesitancy and implement its

    3   provisions. (See McGreevy, “Some Cities Are Blocking California Efforts to Protect Homeless

    4   People From Coronavirus, Newsom Says” (Los Angeles Times, April 18, 2020), available at

    5   https://www.latimes.com/california/story/2020-04-18/gavin-newsom-project-roomkey-homeless-

    6   people-housing-california-hotels (last accessed April 18, 2020).) The County would have to start

    7   from scratch to locate new temporary housing for homeless coronavirus victims in South Orange

    8   County, causing delays that could be deadly. The risk of infection to asymptomatic homeless

    9   persons would increase. And infections in the homeless population could easily spread to the

   10   wider population. Finally, an injunction would send the wrong signal to cities who are similarly

   11   resisting implementing Project Roomkey.

   12                                                 CONCLUSION
   13         For the foregoing reasons, the Governor respectfully requests that the Court deny Plaintiffs’
   14   application for a temporary restraining order.
   15   Dated: April 19, 2020                                       Respectfully Submitted,
   16                                                               XAVIER BECERRA
                                                                    Attorney General of California
   17                                                               THOMAS S. PATTERSON
                                                                    Senior Assistant Attorney General
   18                                                               JONATHAN M. EISENBERG
                                                                    Deputy Attorney General
   19

   20

   21
                                                                    /s Lara Haddad
   22                                                               ___________________________________
                                                                    LARA HADDAD
   23                                                               Deputy Attorney General
                                                                    Attorneys for Governor of California Gavin
   24                                                               Newsom
   25

   26   Than Believed, California Study Suggests,” (Los Angeles Times, April 17, 2020), available at
        https://www.latimes.com/california/story/2020-04-17/coronavirus-antibodies-study-santa-
   27   clara-county (last accessed April 18, 2020).)
   28
                                                              10
             Brief of Gov. Newsom ISO Orange Cty. Opp. to Plfs.’ Ex Parte Applic. for OSC/TRO (30-2020-01139345-CU-MC-CJC)
Case 2:20-cv-02291-DOC-KES Document 75 Filed 04/21/20 Page 30 of 30 Page ID #:956



                          DECLARATION OF SERVICE BY E-MAIL

  Case Name:     City of Laguna Hills vs. Elite Hospitality, Inc.
  No.:           30-2020-01139345-CU-MC-CJC

  I declare:

  On April 19, 2020, I served the attached BRIEF OF GOVERNOR GAVIN NEWSOM, BY
  SPECIAL APPEARANCE, IN SUPPORT OF ORANGE COUNTY’S OPPOSITION TO
  PLAINTIFFS’ EX PARTE APPLICATION FOR ORDER TO SHOW CAUSE AND
  TEMPORARY RESTRAINING ORDER by transmitting a true copy via electronic mail to the
  following recipients:

  Honorable Thomas A. Delaney
  civilurgent@occourts.org

  Laura D. Knapp
  Laura.knapp@coco.ocgov.com
  D. Kevin Dunn
  Kevin.dunn@coco.ocgov.com
  Suzanne E. Shoai
  Suzy.shoai@coco.ocgov.com
  Golnaz Zandieh
  Golnaz.zandieh@coco.ocgov.com

  Kelly G. Richardson
  kelly@rodllp.com
  Daniel A. Nordberg
  dan@rodllp.com
  Alisa E. Sandoval
  alisa@rodllp.com
  Daniel C. Heaton
  daniel@rodllp.com



  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on April 19, 2020, at Los Angeles, California.

                 Lara Haddad                           s/ Lara Haddad
                  Declarant                                             Signature
